Case 2:19-cv-11472-BAF-MKM ECF No. 5 filed 07/12/19                     PageID.48      Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DISTRICT

Sharina Jones,

           Plaintiff(s),                                      Case No. 19-CV-11472
                                                              HON. BERNARD A. FRIEDMAN
v.

HG Troy, Inc.,

         Defendant(s).
____________________________/


     NOTICE OF REQUIREMENTS FOR SUBMISSION OF JOINT DISCOVERY PLAN


         Plaintiff in the above entitled case is directed to convene a conference with all counsel for

the purpose of preparing a joint discovery plan in accordance with Fed. R. Civ. P. 26(f). The joint

discovery plan must comply with Fed. R. Civ. P. 26(f)(3) and must be electronically filed within

14 days of the date of this notice. If the Court has no objections to the plan, the Court will enter a

scheduling order accordingly, and in this event no scheduling conference will be held.




Dated: July 12, 2019                           s/Johnetta M. Curry-Williams
Detroit, Michigan                              Case Manager in the Chambers of the
                                               Honorable Bernard A. Friedman
                                               313-234-5170
